UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4687



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RASHAWN ALI BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:05-cr-00240)


Submitted: January 18, 2007                 Decided:   January 22, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Charleston, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rashawn     Ali    Brown    appeals     from    his   eighteen-month

sentence imposed pursuant to his guilty plea to possession of

cocaine with intent to distribute.             On appeal, he asserts that his

sentence was unreasonable because “it is greater than necessary to

comply   with   the    purposes   of    sentencing.”       We    have   carefully

reviewed the record and Brown’s contentions and find that the

sentence imposed by the district court at the bottom of the

guideline range was reasonable.          See United States v. Hughes, 401

F.3d 540, 546-47 (4th Cir. 2005) (noting that sentencing courts

should determine the sentence range under the guidelines, consider

other statutory factors, and impose a reasonable sentence within

the statutory maximum). Accordingly, we affirm Brown’s sentence.

We   dispense   with   oral   argument,        because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       - 2 -